Order entered September 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00748-CV

                          HKS/WS, A JOINT VENTURE, Appellant

                                                 V.

                            HALFF ASSOCIATES, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-17458

                                             ORDER
       Before the court is the parties’ September 10, 2019 joint motion to abate the appeal or to

extend the time to file appellee’s brief. We GRANT the motion to the extent we extend the

time for appellee to file its brief on the merits to October 18, 2019.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE